[MHM, June 28, 2013] [Translation] SEMI-ANNUAL REPORT (During the Nineteenth Term) From: October 1, 2012 To: March 31, 2013 PUTNAM DIVERSIFIED INCOME TRUST Name of the document filed: Semi-annual Report To: Director of Kanto Local Finance Bureau Filing Date: June 28, 2013 Accounting Period: During the 19th term (from October 1, 2012 to March 31, 2013) Name of the Registrant Fund: PUTNAM DIVERSIFIED INCOME TRUST Name of the Registrant Issuer: PUTNAM DIVERSIFIED INCOME TRUST Name and Official Title Jonathan S. Horwitz of Representative: Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto of Registrant Agent: Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection: Not applicable. I. STATUS OF INVESTMENT FUND (1) Diversification of Investment Portfolio (as of the end of April 2013) Name of country where Total Investment Ratio Types of Assets security types are issued U.S. Dollars (%) Corporate Bonds and Notes United States 909,370,786 25.83 Russia 100,479,031 2.85 Venezuela 86,523,571 2.46 Luxembourg 48,165,275 1.37 United Kingdom 39,096,732 1.11 Germany 26,883,470 0.76 Canada 23,929,146 0.68 Netherlands 14,573,624 0.41 France 10,713,592 0.30 Mexico 9,460,970 0.27 Australia 6,909,048 0.20 Ireland 6,487,554 0.18 Brazil 6,333,550 0.18 Jersey 5,683,130 0.16 Italy 4,756,696 0.14 Cayman Islands 4,214,455 0.12 Ukraine 3,854,444 0.11 Jamaica 3,550,083 0.10 Denmark 3,338,074 0.09 Sweden 3,200,890 0.09 Bermuda 3,031,023 0.09 Japan 1,880,225 0.05 India 1,751,380 0.05 Austria 1,212,551 0.03 Indonesia 765,936 0.02 New Zealand 721,650 0.02 Sub-total 1,326,886,886 37.69% Short-Term Investments United States 220,022,657 6.25% Mortgage-Backed Securities United States 1,444,156,097 41.03 United Kingdom 11,903,598 0.34 Ireland 4,175,849 0.12 Cayman Islands 3,250,724 0.09 Sub-total 1,463,486,268 41.58% - 2 - Foreign Government and Agency Bonds and Notes Mexico 166,731,632 4.74 Argentina 64,636,966 1.84 Greece 49,820,480 1.42 Ukraine 38,028,467 1.08 Ireland 20,903,548 0.59 Turkey 20,717,315 0.59 Brazil 14,340,018 0.41 Venezuela 12,087,396 0.34 Spain 6,129,203 0.17 Portugal 5,501,949 0.16 Ghana 4,981,105 0.14 Indonesia 4,237,782 0.12 Supra-Nation 3,937,807 0.11 Hungary 3,706,476 0.11 India 3,336,883 0.09 Iraq 2,652,265 0.08 Serbia 2,111,411 0.06 Sri Lanka 1,390,324 0.04 Russia 957,383 0.03 Sub-total 426,208,410 12.11% Purchased Options Outstanding United States 1,904 0.00% Sub-total 1,904 0.00% U.S. Government and 10.75% Agency Mortgage Obligations United States 378,579,178 Senior Loans United States 40,791,135 1.16 Luxembourg 1,647,407 0.05 Sub-total 42,438,542 1.21% Convertible Bonds and Notes United States 3,257,940 0.09% Cash, Deposit and Other Assets (After deduction of liabilities) (340,773,366) -9.68% (Net Asset Value) 3,520,108,419 100.00% - 3 - Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. Note 2: Dollar amount is translated for convenience at the rate of $1.00 ¥97.92 (the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on 30th April, 2013). The same applies hereinafter. Note 3: In this document, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total” column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and otherwise rounding down when necessary. As a result, in this document, there are cases in which Japanese yen figures for the same information differ from each other. - 4 - (2) Results of Past Operations (a) Record of Changes in Net Assets Record of changes in net assets at the end of each month within one-year period until and at the end of April 2013 is as follows: Class C Shares Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2012 end of May 667,249 65,337 7.32 (7.35) 716.65 (719.59) June 653,073 63,949 7.30 (7.33) 715.05 (717.99) July 658,087 64,440 7.45 (7.48) 729.60 (732.54) August 653,477 63,988 7.52 (7.55) 735.95 (738.89) September 644,638 63,123 7.48 (7.51) 732.44 (735.38) October 643,617 63,023 7.54 (7.57) 738.58 (741.52) November 637,348 62,409 7.56 (7.59) 740.23 (743.17) December 637,408 62,415 7.66 (7.69) 749.58 (752.52) 2013 end of January 644,603 63,120 7.79 (7.82) 762.80 (765.73) February 641,303 62,796 7.78 (7.81) 761.82 (764.76) March 651,886 63,833 7.83 (7.86) 766.71 (769.65) April 653,500 63,991 7.79 (7.82) 762.80 (765.73) (Note ) The amount of NAV per share with dividend is set forth in the parentheses. The amount of NAV per share with dividend as of the end of each month represents NAV per share as of the end of the relevant month with the amount of dividend paid during the relevant month. Class M Shares Total Net Asset Value Net Asset Value per Share Dollar Yen 2012 end of May 272,900 26,722 7.32 (7.36) 716.84 (720.76) June 266,979 26,143 7.30 (7.34) 715.15 (719.06) July 268,066 26,249 7.45 (7.49) 729.70 (733.62) August 266,690 26,114 7.52 (7.56) 736.08 (740.00) September 260,630 25,521 7.48 (7.52) 732.44 (736.36) October 260,051 25,464 7.54 (7.58) 738.74 (742.66) November 256,357 25,102 7.56 (7.60) 740.30 (744.22) December 255,442 25,013 7.66 (7.70) 749.68 (753.60) 2013 end of January 257,297 25,195 7.79 (7.83) 762.80 (766.71) February 253,959 24,868 7.78 (7.82) 761.82 (765.73) March 252,521 24,727 7.83 (7.87) 766.71 (770.63) April 248,113 24,295 7.80 (7.84) 763.78 (767.69) (Note) The amount of NAV per share with dividend is set forth in the parentheses.
